Citation Nr: 0127112	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  97-04 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
service-connected right ear sensorineural hearing loss.

2. Entitlement to service connection for residuals of head 
injury to include damage to nervous system, right eye 
problems, cognitive disorder, and psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1960 to August 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1996 rating decision from the Boston, 
Massachusetts, Department of Veterans Affairs (VA) Regional 
Office (RO), which continued a 10 percent evaluation for 
right ear sensorineural hearing loss.  A notice of 
disagreement was received in November 1996; a statement of 
the case was issued in December 1996; and a substantive 
appeal was received in January 1997.  The veteran's claims 
file was transferred to the Manchester, New Hampshire, VARO 
in April 2000 for further development and adjudication.  

In April 1999, the Board remanded the instant claim to 
arrange for a hearing before a Member of the Board at the RO.  
The veteran testified at a hearing before the undersigned at 
the RO in August 1999.

In November 1999, the Board again remanded the instant claim 
to the RO for further development, to include identification 
and request of any relevant medical treatment records and a 
VA audiology examination.  In March 2000, the RO requested 
that the veteran identify any private health care providers 
who treated him for a right ear disability.  In June 2000, 
the veteran identified Dr. D. Zawel and the Office of 
Vocational Rehabilitation.  The record contains responses 
from both identified providers.  A VA audiology examination 
was conducted in May 2000.  

In the November 1999 remand, the Board also referred a claim 
for entitlement to service connection for residuals of a head 
injury to the RO for appropriate development.  A rating 
decision denying service connection for residuals of head 
injury, to include damage to the nervous system, right eye 
problems, cognitive disorder, and psychiatric disorder, was 
issued in June 2001.  A notice of disagreement was received 
in July 2001.  No statement of the case has been issued, and, 
therefore, the claim is addressed in the remand portion of 
this decision.  

The Board notes that the previous Board remands in April 1999 
and November 1999 included consideration of the issue of 
entitlement to an evaluation in excess of 10 percent for 
service-connected right ear tinnitus.  In a letter, received 
in October 2000, the veteran stated that he was not disputing 
the 10 percent evaluation for tinnitus.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  28 C.F.R. § 20.204(b) (2001).  The 
veteran has indicated that he does not wish to pursue the 
issue of evaluation of service-connected tinnitus and that 
appeal is deemed withdrawn.  

The Board notes that the veteran also appears to be claiming 
headaches, difficulty sleeping, and emotional problems as 
secondary to his service-connected hearing loss.  It does not 
appear that these claims have been addressed by the RO on 
this basis.  Therefore, the issue of entitlement to service 
connection for headaches, difficulty sleeping, and 
"emotional problems" as secondary to service-connected 
right ear hearing loss is referred to the RO for development 
and adjudication, as necessary.  


FINDINGS OF FACT

1. The veteran's right ear hearing loss is manifested by 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz of 92-93 decibels in his right ear, with speech 
recognition ability of 14-28 percent.  This constitutes 
Level XI hearing.


2. The veteran's left ear hearing is within normal limits.  

3. The veteran's right ear hearing loss does not result in 
marked interference with employment or other exceptional 
circumstance, rendering Schedular evaluation inadequate.  

CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
service-connected right ear sensorineural hearing loss 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001); 38 C.F.R. §§ 
4.1, 4.3, 4.85, 4.86, Tables VI & VII, Diagnostic Code 
6100 (2001).

2. An extraschedular evaluation for service-connected right 
ear sensorineural hearing loss is not warranted.  38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 
3.321(b)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran filed an initial claim for service connection for 
hearing loss in February 1974.  By rating decision in March 
1976, the RO granted service connection for right 
sensorineural hearing loss and right tinnitus with a 10 
percent evaluation, effective from February 25, 1974.  In 
April 1976, the RO amended the award to grant separate 10 
percent evaluations for right sensorineural hearing loss and 
for right ear tinnitus, a residual of a head injury, both 
effective from February 25, 1974.  


A VA audiology evaluation in May 1996, showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
75
80
105+
105+

Speech audiometry revealed speech recognition ability of 14 
percent in the right ear.  The examiner noted constant high-
pitched tinnitus in the right ear since 1970.  An assessment 
of hearing within normal limits in the left ear and 
sensorineural deafness in the right ear was provided.  

The veteran submitted records of treatment by S.B. Hemani, 
M.D., from September 1997 to April 2000.  Although the 
audiology findings are in graph form and are uninterpreted, 
the Board notes the apparent audiology findings for the right 
ear as follows:




HERTZ



500
1000
2000
3000
4000
March 
1998
75
80
85
95
95
Sept. 
1999
75
80
85
95
100
April 
2000
70
80
90
105+
105+

Dr. Hemani indicated that speech recognition in the right ear 
could not be tested.  In a letter, dated in October 2000, Dr. 
Hemani stated that the veteran had no detectable 
discrimination in the right ear and normal hearing in the 
left ear.  The veteran reported complaints of tinnitus.  Dr. 
Hemani noted that due to the nerve damage, a hearing aid in 
the right ear would not aid the veteran.


A VA audiology evaluation in May 2000, showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
80
80
105+
105+

Speech recognition ability was 28 percent in the right ear.  
The veteran reported constant buzzing tinnitus in the right 
ear.  The examiner provided a diagnosis of hearing within 
normal limits in the left ear and moderate severe to profound 
sensorineural hearing loss of the right ear.  


II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes private medical records, two VA 
examinations, and testimony and statements from the veteran.  
Significantly, no additional pertinent evidence has been 
identified by the veteran as relevant to the issue on appeal.  
Under these circumstances, no further action is necessary to 
assist the veteran with the claim. 

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
evaluation of service-connected right ear hearing loss.  The 
discussions in the rating decision, statement of the case, 
supplemental statements of the case, and VCAA notice letter, 
issued in April 2001, have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the veteran of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice him.  See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown, 4 Vet.App. 
384 (1993); VAOPGCPREC 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that effective June 10, 1999, during the 
pendency of this appeal, the VA's schedule for rating 
disabilities, 38 C.F.R. Part 4, was amended with regard to 
rating hearing impairments and other diseases of the ear.  
64 Fed. Reg. 25208 (codified at 38 C.F.R. § 4.85-4.87).  
Because the veteran's claim was filed before the regulatory 
change occurred, he is entitled to application of the version 
most favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 
308, 311 (1991).  In the instant case, the RO has provided 
the veteran notice of the revised regulations in the 
supplemental statement of the case, issued in October 2000.  

The severity of hearing loss is ascertained, for VA rating 
purposes, by application of the criteria set forth at 38 
C.F.R. § 4.85 of the Schedule.  Evaluations of bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz.  Evaluation may be made on the basis 
of pure tone threshold alone, when the examiner certifies 
that use of speech discrimination test is not appropriate.  
38 C.F.R. § 4.85(c).  Audiometric test results can be 
translated into a numeric designation ranging from level I to 
level XI to evaluate the degree of disability from hearing 
loss.  The degree of disability is determined by application 
of a rating Schedule that establishes eleven auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.85, 4.86 Diagnostic Codes 6100.  
The assignment of disability ratings in hearing cases is 
derived by a mechanical application of the Schedule to the 
numeric designation assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

Where service connection is in effect for only one ear, the 
non-service-connected ear will be rated as normal (level I), 
unless there is total deafness in the nonservice connected 
ear.  38 C.F.R. § 4.85(f) (effective June 10, 1999).  
Although the regulation became effective during the course of 
the veteran's appeal, the Board and United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") had previously followed this rule.  Boyer v. 
West, 11 Vet. App. 477, 480 (1998), aff'd on reconsideration, 
12 Vet. App. 142 (1999) aff'd Boyer v. West , 210 F.3d 1351 
(Fed. Cir. 2000).  In such a situation, a maximum 10 percent 
evaluation would be assignable.  38 C.F.R. § 4.85 (Table 
VII).  In this case, the evidence of record does not indicate 
the veteran is totally deaf in the nonservice connected 
(left) ear, in fact, hearing in the left ear has been found 
to be within normal limits.  

As noted above, the maximum Schedular evaluation for service-
connected hearing loss in one ear, without evidence of total 
deafness in the nonservice-connected dear, is 10 percent.  In 
the instant case, the results of the May 1996 VA examination 
show an average pure tone threshold in the right ear of 92 
decibels with a speech recognition ability of 14 percent.  
This constitutes level XI hearing in the right ear and is 
entitled to an evaluation of 10 percent.  38 C.F.R. § 4.85, 
Tables VI & VII, Diagnostic Code 6100.  The results of the 
May 2000 VA examination show an average pure tone threshold 
in the right ear of 93 decibels with a speech recognition 
ability of 28 percent.  This constitutes level XI hearing in 
the right ear and is entitled to an evaluation of 10 percent.  
The Board notes that, as the pure tone threshold at each of 
the four specified frequencies is 55 decibels or more, Table 
VIa may be utilized instead of Table VI, using whichever 
results in a higher numeral.  38 C.F.R. § 4.86(a).  Level XI 
is the highest available, therefore, use of Table VIa will 
not aid the veteran.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the veteran's right ear 
sensorineural hearing loss.  That provision provides that, in 
exceptional circumstances, where the Schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the Schedular 
criteria.  The evidence in this case fails to show that the 
veteran's service-connected right ear hearing loss causes 
marked interference with employment, or that such has in the 
past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  To the extent that the veteran's ability to 
obtain employment is impaired by his service-connected 
disability, the evaluations assigned herein under the 
Schedule contemplate such level of interference.  38 C.F.R. § 
4.1 specifically sets out that "[g]enerally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability."  The veteran has contended that he lost 
employment due to his disabilities.  However, the veteran 
attributes this loss of employment not only to his hearing 
loss, but also to his nonservice connected psychiatric and 
emotional disorders.  J. Dore, Ph.D., stated that the 
veteran's head injuries caused him to lose a couple of jobs, 
but does not indicate that the veteran's right ear hearing 
loss was a cause of this job loss.  Further, the veteran 
reported at the August 1999 hearing that he was currently 
employed as a counselor.  The evidence of record 
preponderates against a finding that the veteran's right ear 
hearing loss, with normal left ear hearing, causes or caused 
marked interference with his employment.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected right ear sensorineural hearing loss is 
denied.  


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  The VCAA redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).

No statement of the case has been issued, following receipt 
of the notice of disagreement in July 2001, with regard to 
the issue of service connection for residuals of a head 
injury.  The failure to issue a statement of the case in such 
circumstances is a procedural defect requiring a remand.  
Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied. 

2. The RO should undertake appropriate 
action pursuant to 38 C.F.R. § 19.26 
(2001), including issuance of a statement 
of the case, in response to the July 2001 
notice of disagreement initiating an 
appeal on the issue of entitlement to 
service connection for residuals of head 
injury to include damage to nervous 
system, right eye problems, cognitive 
disorder, and psychiatric disorder.  The 
veteran and his representative should be 
notified of the requirement that a timely 
substantive appeal must be received to 
complete the appeal as to those issues.  
If, and only if, a substantive appeal is 
timely received, the case should be 
returned to the Board for appellate 
review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

